 Case 2:18-cv-14680-KM-SCM Document 1 Filed 10/05/18 Page 1 of 18 PageID: 1



 DeNITTIS OSEFCHEN PRINCE, P.C. LAW OFFICES OF TODD M. FRIEDMAN,
                                   P.C.
 Ross H. Schmierer, Esq. (RS 7215) Todd M. Friedman, Esq.
 525 Route 73 North, Suite 410     21550 Oxnard St., Suite 780
 Marlton, New Jersey 08053         Woodland Hills, CA 91367
 (856) 797-9951                    (877) 206-4741
 rschmierer@denittislaw.com        tfriedman@toddflaw.com
                                   (Pro Hac Vice Application Forthcoming)
 Attorneys for Plaintiff


                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY

 DEEBA ABEDI, individually and on                 Case No.:
 behalf of all others similarly situated,
                                                  CLASS ACTION
                  Plaintiff,
                                                  COMPLAINT FOR DAMAGES AND
                        v.                        INJUNCTIVE RELIEF PURSUANT TO
                                                  THE TELEPHONE CONSUMER
 NEW AGE MEDICAL CLINIC PA, and                   PROTECTION ACT, 47 U.S.C. § 227, ET
 DOES 1-10, inclusive,                            SEQ.

               Defendants.                        JURY TRIAL DEMANDED


                                            INTRODUCTION

       1.      DEEBA ABEDI (“Plaintiff”) bring this Class Action Complaint for damages,

injunctive relief, and any other available legal or equitable remedies, resulting from the illegal

actions of NEW AGE MEDICAL CLINIC PA (“Defendants”), in negligently contacting Plaintiff

on Plaintiff’s cellular telephone, in violation of the Telephone Consumer Protection Act, 47 U.S.C.

§ 227 et seq., (“TCPA”), thereby invading Plaintiff’s privacy. Plaintiff alleges as follows upon

personal knowledge as to himself and his own acts and experiences, and, as to all other matters,

upon information and belief, including investigation conducted by their attorneys.

       2.      The TCPA was designed to prevent calls and messages like the ones described

within this complaint, and to protect the privacy of citizens like Plaintiff. “Voluminous consumer


                                                -1-
 Case 2:18-cv-14680-KM-SCM Document 1 Filed 10/05/18 Page 2 of 18 PageID: 2



complaints about abuses of telephone technology – for example, computerized calls dispatched to

private homes – prompted Congress to pass the TCPA.” Mims v. Arrow Fin. Servs., LLC, 132 S.

Ct. 740, 744 (2012).

       3.      In enacting the TCPA, Congress intended to give consumers a choice as to how

creditors and telemarketers may call them, and made specific findings that “[t]echnologies that

might allow consumers to avoid receiving such calls are not universally available, are costly, are

unlikely to be enforced, or place an inordinate burden on the consumer. TCPA, Pub.L. No. 102–

243, § 11. Toward this end, Congress found that:

               [b]anning such automated or prerecorded telephone calls to the home, except when
               the receiving party consents to receiving the call or when such calls are necessary
               in an emergency situation affecting the health and safety of the consumer, is the
               only effective means of protecting telephone consumers from this nuisance and
               privacy invasion.

Id. at § 12; see also Martin v. Leading Edge Recovery Solutions, LLC, 2012 WL 3292838, at* 4

(N.D.Ill. Aug. 10, 2012) (citing Congressional findings on TCPA’s purpose).

       4.      Congress also specifically found that “the evidence presented to the Congress

indicates that automated or prerecorded calls are a nuisance and an invasion of privacy, regardless

of the type of call….” Id. at §§ 12-13. See also, Mims, 132 S. Ct. at 744.

       5.      As Judge Easterbrook of the Seventh Circuit recently explained in a TCPA case

regarding calls to a non-debtor similar to this one:

               The Telephone Consumer Protection Act … is well known for its provisions
               limiting junk-fax transmissions. A less-litigated part of the Act curtails the use of
               automated dialers and prerecorded messages to cell phones, whose subscribers
               often are billed by the minute as soon as the call is answered—and routing a call
               to voicemail counts as answering the call. An automated call to a landline phone
               can be an annoyance; an automated call to a cell phone adds expense to annoyance.

       Soppet v. Enhanced Recovery Co., LLC, 679 F.3d 637, 638 (7th Cir. 2012).




                                                -2-
 Case 2:18-cv-14680-KM-SCM Document 1 Filed 10/05/18 Page 3 of 18 PageID: 3



                                    JURISDICTION AND VENUE

       6.      Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because Plaintiff, a resident of

South Carolina, seeks relief on behalf of a Class, which will result in at least one class member

belonging to a different state than that of Defendants, a New Jersey company headquartered in

New Jersey and doing business within and throughout New Jersey. Plaintiff also seeks $1,500.00

in damages for each call in violation of the TCPA, which, when aggregated among a proposed

class in the thousands, exceeds the $5,000,000.00 threshold for federal court jurisdiction.

Therefore, both diversity jurisdiction and the damages threshold under the Class Action Fairness

Act of 2005 (“CAFA”) are present, and this Court has jurisdiction.

       7.      Venue is proper in the United States District Court for the District of New Jersey

pursuant to 28 U.S.C. § 1391(b)(2) because Defendants are subject to personal jurisdiction in the

County of Essex, State of New Jersey.

                                              PARTIES

       8.      Plaintiff is, and at all times mentioned herein was, a citizen and resident of the State

of South Carolina. Plaintiff is, and at all times mentioned herein was, a “person” as defined by 47

U.S.C. § 153(39).

       9.      Plaintiff is informed and believes, and thereon alleges, that Defendants are, and at

all times mentioned herein were, individuals who reside and do business within the State of

California. Defendants, are and at all times mentioned herein were “persons,” as defined by 47

U.S.C. § 153(39). Defendants provide nutritional and dietary related services. Plaintiff alleges

that at all times relevant herein Defendants conducted business in the State of New Jersey and in

the County of Essex, and within this judicial district.




                                                -3-
 Case 2:18-cv-14680-KM-SCM Document 1 Filed 10/05/18 Page 4 of 18 PageID: 4



       10.     The above named Defendant, and its subsidiaries and agents, are collectively

referred to as “Defendants.” The true names and capacities of the Defendants sued herein as DOE

DEFENDANTS 1 through 10, inclusive, are currently unknown to Plaintiff, who therefore sues

such Defendants by fictitious names. Each of the Defendants designated herein as a DOE is legally

responsible for the unlawful acts alleged herein. Plaintiff will seek leave of Court to amend the

Complaint to reflect the true names and capacities of the DOE Defendants when such identities

become known.

       11.     Plaintiff is informed and believes that at all relevant times, each and every

Defendant was acting as an agent and/or employee of each of the other Defendants and was acting

within the course and scope of said agency and/or employment with the full knowledge and

consent of each of the other Defendants. Plaintiff is informed and believes that each of the acts

and/or omissions complained of herein was made known to, and ratified by, each of the other

Defendants

                                      FACTUAL ALLEGATIONS

       12.     Defendants are, and at all times mentioned herein were, “persons,” as defined by

47 U.S.C. § 153(39).

       13.     At all times relevant Defendants conducted business in the State of New Jersey and

in the County of Essex, within this judicial district.

       14.     In or about April of 2017, Plaintiff received multiple text messages from

Defendants on her cellular telephone, number ending in -3830.

       15.     During this time, Defendants began to use Plaintiff’s cellular telephone for the

purpose of notifying Plaintiff of the various promotions Defendant offered on their products by

sending Plaintiff hyperlinks to Defendant’s websites, which qualify as spam advertisements and/or




                                                -4-
 Case 2:18-cv-14680-KM-SCM Document 1 Filed 10/05/18 Page 5 of 18 PageID: 5



promotional offers, via text messages, including text messages sent to and received by Plaintiff on

or about April 2017, and continuing through to September of 2017, from a phone number

confirmed to belong to Defendant, 313-131. A true and correct copy of the text messages are

attached as “Exhibit A”.

       16.     These text messages placed to Plaintiff’s cellular telephone were placed via

Defendant’s SMS Blasting Platform, i.e., an “automatic telephone dialing system,” (“ATDS”) as

defined by 47 U.S.C. § 227 (a)(1) as prohibited by 47 U.S.C. § 227 (b)(1)(A).

       17.     The telephone number that Defendants, or their agent called was assigned to a

cellular telephone service for which Plaintiff incurs a charge for incoming calls pursuant to 47

U.S.C. § 227 (b)(1).

       18.     These telephone calls constituted calls that were not for emergency purposes as

defined by 47 U.S.C. § 227 (b)(1)(A)(i).

       19.     Upon information and belief, Plaintiff alleges that prior to, or around April 2017,

Plaintiff visited Defendant’s place of business to obtain information about their services.

However, Plaintiff did not give Defendant consent to solicit her, through text messaging, about

Defendant’s services. Accordingly, Defendants and their agents never received Plaintiffs prior

express consent to receive unsolicited text messages, pursuant to 47 U.S.C. § 227 (b)(1)(A).

       20.     These telephone calls by Defendant, or its agents, violated 47 U.S.C. § 227(b)(1).

                                    CLASS ACTION ALLEGATIONS

       21.     Plaintiff brings this action on behalf of herself and on behalf of and all others

similarly situated (“the Class”).

       22.     Plaintiff represents, and is a member of, the Class, consisting of all persons within

the United States who received any unsolicited text messages from Defendants which text message




                                               -5-
 Case 2:18-cv-14680-KM-SCM Document 1 Filed 10/05/18 Page 6 of 18 PageID: 6



was not made for emergency purposes or with the recipient’s prior express consent within the four

years prior to the filing of this Complaint.

        23.      Defendants and their employees or agents are excluded from the Class. Plaintiff

does not know the number of members in the Class, but believes the Class members number in the

hundreds of thousands, if not more. Thus, this matter should be certified as a Class action to assist

in the expeditious litigation of this matter.

        24.      Plaintiff and members of the Class were harmed by the acts of Defendants in at

least the following ways: Defendants, either directly or through their agents, illegally contacted

Plaintiff and the Class members via their cellular telephones by using marketing and text messages,

thereby causing Plaintiff and the Class members to incur certain cellular telephone charges or

reduce cellular telephone time for which Plaintiff and the Class members previously paid, and

invading the privacy of said Plaintiff and the Class members. Plaintiff and the Class members

were damaged thereby.

        25.      This suit seeks only damages and injunctive relief for recovery of economic injury

on behalf of the Class, and it expressly is not intended to request any recovery for personal injury

and claims related thereto. Plaintiff reserves the right to expand the Class definition to seek

recovery on behalf of additional persons as warranted as facts are learned in further investigation

and discovery.

        26.      The joinder of the Class members is impractical and the disposition of their claims

in the Class action will provide substantial benefits both to the parties and to the court. The Class

can be identified through Defendants’ records or Defendants’ agents’ records.




                                                -6-
 Case 2:18-cv-14680-KM-SCM Document 1 Filed 10/05/18 Page 7 of 18 PageID: 7



        27.     There is a well-defined community of interest in the questions of law and fact

involved affecting the parties to be represented. The questions of law and fact to the Class

predominate over questions which may affect individual Class members, including the following:

        a)      Whether, within the four years prior to the filing of this Complaint, Defendants or

                their agents sent any text messages to the Class (other than a message made for

                emergency purposes or made with the prior express consent of the called party) to

                a Class member using any automatic dialing system to any telephone number

                assigned to a cellular phone service;

        b)      Whether Plaintiff and the Class members were damaged thereby, and the extent of

                damages for such violation; and

        c)      Whether Defendants and their agents should be enjoined from engaging in such

                conduct in the future.

        28.     As a person that received at least one marketing and text message without Plaintiff’s

prior express consent, Plaintiff is asserting claims that are typical of the Class. Plaintiff will fairly

and adequately represent and protect the interests of the Class in that Plaintiff has no interests

antagonistic to any member of the Class.

        29.     Plaintiff and the members of the Class have all suffered irreparable harm as a result

of the Defendants’ unlawful and wrongful conduct. Absent a class action, the Class will continue

to face the potential for irreparable harm. In addition, these violations of law will be allowed to

proceed without remedy and Defendants will likely continue such illegal conduct. Because of the

size of the individual Class member’s claims, few, if any, Class members could afford to seek legal

redress for the wrongs complained of herein.




                                                 -7-
 Case 2:18-cv-14680-KM-SCM Document 1 Filed 10/05/18 Page 8 of 18 PageID: 8



       30.     Plaintiff has retained counsel experienced in handling class action claims and

claims involving violations of the Telephone Consumer Protection Act.

       31.     A class action is a superior method for the fair and efficient adjudication of this

controversy. Class-wide damages are essential to induce Defendants to comply with federal and

California law. The interest of Class members in individually controlling the prosecution of

separate claims against Defendants are small because the maximum statutory damages in an

individual action for violation of privacy are minimal. Management of these claims is likely to

present significantly fewer difficulties than those presented in many class claims.

       32.     Defendants have acted on grounds generally applicable to the Class, thereby

making appropriate final injunctive relief and corresponding declaratory relief with respect to the

Class as a whole.

                                    FIRST CAUSE OF ACTION

         NEGLIGENT VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT

                                     47 U.S.C. § 227 ET SEQ.

       33.     Plaintiff incorporates by reference all of the above paragraphs of this Complaint as

though fully stated herein.

       34.     The foregoing acts and omissions of Defendants constitute numerous and multiple

negligent violations of the TCPA, including but not limited to each and every one of the above-

cited provisions of 47 U.S.C. § 227 et seq.

       35.     As a result of Defendants’ negligent violations of 47 U.S.C. § 227 et seq., Plaintiff

and The Class are entitled to an award of $500.00 in statutory damages, for each and every

violation, pursuant to 47 U.S.C. § 227(b)(3)(B).




                                               -8-
 Case 2:18-cv-14680-KM-SCM Document 1 Filed 10/05/18 Page 9 of 18 PageID: 9



       36.      Plaintiff and the Class are also entitled to and seek injunctive relief prohibiting such

conduct in the future.

                                    SECOND CAUSE OF ACTION

                         KNOWING AND/OR WILLFUL VIOLATIONS OF THE

                              TELEPHONE CONSUMER PROTECTION ACT

                                      47 U.S.C. § 227 ET SEQ.

       37.      Plaintiff incorporates by reference all of the above paragraphs of this Complaint as

though fully stated herein.

       38.      The foregoing acts and omissions of Defendants constitute numerous and multiple

knowing and/or willful violations of the TCPA, including but not limited to each and every one of

the above-cited provisions of 47 U.S.C. § 227 et seq.

       39.      As a result of Defendants’ knowing and/or willful violations of 47 U.S.C. § 227 et

seq, Plaintiff and The Class are entitled to an award of $1,500.00 in statutory damages, for each

and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).

       40.      Plaintiff and the Class are also entitled to and seek injunctive relief prohibiting such

conduct in the future.

                                        PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests the Court grant Plaintiff, and The Class

members the following relief against Defendants:

             A. Certification of the class under Fed.R.Civ.P. 23;

             B. On the First Count, as a result of Defendants’ negligent violations of 47 U.S.C. §

                227(b)(1), Plaintiff seeks for himself and each Class member $500.00 in statutory

                damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B);




                                                 -9-
Case 2:18-cv-14680-KM-SCM Document 1 Filed 10/05/18 Page 10 of 18 PageID: 10



           C. On the Second Count, as a result of Defendants’ negligent violations of 47 U.S.C.

                 § 227(b)(1), Plaintiff seeks for himself and each Class member $1500.00 in

                 statutory damages, for each and every violation, pursuant to 47 U.S.C. §

                 227(b)(3)(B);

           D. An Order, pursuant to 47 U.S.C. § 227(b)(3)(A), injunctive relief prohibiting such

                 conduct in the future;

           E. Attorney’s fees and costs; and

           F. Any other relief the Court may deem just and proper.

                                  DEMAND FOR JURY TRIAL

       Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff, on behalf of

himself and all others similarly situated, demands a trial by jury on all questions of fact raised by

the Complaint.

Dated: October 5, 2018                        DeNITTIS OSEFCHEN PRINCE, P.C.



                                              By:       s/ Ross H. Schmierer
                                                        Ross H. Schmierer, Esq.
                                                        Stephen P. DeNittis, Esq.
                                                        525 Route 73 North, Suite 410
                                                        Marlton, New Jersey 08053
                                                        (T): (856) 797-9951
                                                        rschmierer@denittislaw.com

                                          LAW OFFICES OF TODD M. FRIEDMAN, P.C.
                                                   Todd M. Friedman, Esq.
                                                   (pro hac vice pending)
                                                   21550 Oxnard St., Suite 780
                                                   Woodland Hills, CA 91367
                                                   (877) 206-4741
                                                   tfriedman@toddflaw.com

                                                        Attorneys for Plaintiff



                                               - 10 -
Case 2:18-cv-14680-KM-SCM Document 1 Filed 10/05/18 Page 11 of 18 PageID: 11



                    CERTIFICATION PURSUANT TO L. CIV. R. 11.2

       I certify that, to the best of my knowledge, this matter is not the subject of any other

action pending in any court or of any pending arbitration or administrative proceeding.

Dated: October 5, 2018                        DeNITTIS OSEFCHEN PRINCE, P.C.



                                              By:      s/ Ross H. Schmierer
                                                       Ross H. Schmierer, Esq.
                                                       Stephen P. DeNittis, Esq.
                                                       525 Route 73 North, Suite 410
                                                       Marlton, New Jersey 08053
                                                       (T): (856) 797-9951
                                                       rschmierer@denittislaw.com




                                              - 11 -
Case 2:18-cv-14680-KM-SCM Document 1 Filed 10/05/18 Page 12 of 18 PageID: 12




                     Exhibit A
Case 2:18-cv-14680-KM-SCM Document 1 Filed 10/05/18 Page 13 of 18 PageID: 13
Case 2:18-cv-14680-KM-SCM Document 1 Filed 10/05/18 Page 14 of 18 PageID: 14
Case 2:18-cv-14680-KM-SCM Document 1 Filed 10/05/18 Page 15 of 18 PageID: 15
Case 2:18-cv-14680-KM-SCM Document 1 Filed 10/05/18 Page 16 of 18 PageID: 16
Case 2:18-cv-14680-KM-SCM Document 1 Filed 10/05/18 Page 17 of 18 PageID: 17
Case 2:18-cv-14680-KM-SCM Document 1 Filed 10/05/18 Page 18 of 18 PageID: 18
